Dreyfus Investment Funds - Dreyfus/Newton International Equity Fund (“D/NIEF”) Incorporated herein by reference is a revised version of the prospectus for D/NIEF filed pursuant to Rule 497 (e) under the Securities Act of 1933, as amended, on March 7, 2012 (SEC Accession No. 0001423799-12-000013). EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
